Citation Nr: 1514066	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-15 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability. 

2.  Entitlement to an initial compensable rating for left ear hearing loss disability.  


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The issue of entitlement to a compensable rating for service-connected hearing loss of the left ear is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the Veteran had a hearing loss disability of the right ear prior to service, which underwent an increase in severity during service.  


CONCLUSION OF LAW

The criteria for service connection for hearing loss of the right ear are met.  38 U.S.C.A. §§ 1101, 1131, 1111 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.306 (2014).   


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for hearing loss of the right ear constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d at 1096.  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2014). 

Here, the June 2010 VA examination report revealed that the Veteran had sensorineural hearing loss of the right ear, specifically 70 decibels at 4000 Hertz.  Therefore, the Veteran has a hearing loss disability of the right ear pursuant to VA regulation.  The determinative issue is thus whether there is sufficient evidence of a relationship between the Veteran's right ear hearing loss and his military service.  

In the instant case, an audiometric testing performed during a July 1979 induction examination showed pure tone thresholds, in decibels, as follows: 



500
1000
2000
3000
4000
600
Right Ear
10
5
5
10
40
75

The July 1979 entrance examination report, under the section labeled summary of defects and diagnoses, noted that the Veteran had high frequency audio loss at 6000 Hertz.  As such, there is no presumption of soundness at service entry with respect to this condition.  38 U.S.C.A. § 1111 (West 2014).  

Service treatment records show that the Veteran's hearing condition was repeatedly monitored during service, specifically in December 1980, November 1983, May 1984, August 1984, March 1985, and May 1985.

The Veteran's May 1985 separation examination audiometric testing showed pure tone thresholds, in decibels, as follows: 


500
1000
2000
3000
4000
Right Ear
15
5
0
5
45

Here, the Veteran contends that his hearing had decreased after "42 months on the aircraft carrier."  

During the course of the appeal, the Veteran was afforded VA examinations in May 2010 and June 2010.  VA addendum opinions were obtained in July 2010 and March 2014.  The May 2010 and June 2010 VA examination reports diagnosed hearing loss of the right ear pursuant to 38 C.F.R. § 3.385 (2014).  The May 2010 VA examiner did not provide a nexus opinion.  The June 2010 examiner noted that the Veteran "has always had some amount of high frequency hearing loss . . ." and that the Veteran's enlistment and separation examinations reveal mild to moderate hearing loss at 4000 Hertz for the right ear.  A July 2010 VA addendum opinion stated that audiometric testing at enlistment and separation showed no change in hearing of the right ear and that military noise exposure did not cause hearing loss of the right ear.  

This case was before the Board in January 2014 and was remanded to obtain an adequate VA examination report.  Although the July 2010 VA evaluator indicated that there was no change between the enlistment examination report and the separation examination report, service treatment records do reflect a greater decibel loss at 500 Hertz and 4000 Hertz at separation from those recorded at entry.  In light of the Board remand directives, a March 2014 VA opinion was obtained.  The March 2014 VA evaluator stated that hearing loss of the right ear remained stable during service at all frequencies and that there was no significant threshold shift in the right ear.  However, the Board cannot find these VA examination reports and addendum opinions to be adequate as they have not thoroughly addressed the continuous monitoring of the Veteran's hearing loss during service, as well as the difference in decibel reading at 500 Hertz and 4000 Hertz of the right ear from entrance to separation.  As such, the Board cannot find these VA examination reports and addendum opinions to be probative.   

Considering all of the evidence together, the Board finds that it is at least as likely as not that the Veteran's hearing loss of the right ear was aggravated by his military service.  The Veteran entered military service with hearing loss of the right ear and his hearing condition was continuously monitored during service.  Consequently, the presumption of aggravation attaches for this claim.  Horn v. Shinseki, 25 Vet. App. 231 (2012).  

The evidence shows that the Veteran's hearing loss of the right ear increased during service.  Specifically, service treatment records reflect a greater decibel loss at 4000 Hertz from entrance to separation.  In this case, there is no probative evidence that the Veteran's right ear hearing loss increased due to natural progression, especially given the fact that such evidence must be clear and unmistakable.  As noted above, the Board does not find the VA examination reports and addendum opinions adequate as they have not provided a sufficient rationale.  Moreover, the Board finds that the Veteran was exposed to acoustic trauma during service in light of his service on an aircraft carrier working on electronics.  Thus, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted.        


ORDER

Entitlement to service connection for hearing loss of the right ear is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

Also before the Board is the issue of entitlement to an initial compensable rating for hearing loss of the left ear.  In the above decision, the Board granted service connection for hearing loss of the right ear.  Since rating of the right ear hearing loss in the first instance falls under the jurisdiction of the AOJ, the higher rating claim for left earing hearing loss is inextricably intertwined with the right ear hearing loss claim.  A remand is warranted to allow the AOJ to rate the combined bilateral hearing loss.  See Simmons v. Shinseki 24 Vet. App. 87, 93 (2010).  

Additionally, the Board notes that although VA addendum opinions were obtained in July 2010 and March 2014, the last VA examination was conducted in June 2010, which is approximately five years ago.  As the Veteran may have received additional treatment for his hearing loss disability since this time, the Veteran should be provided an additional opportunity to submit pertinent medical records upon remand.  Then, the Veteran should be afforded a contemporaneous VA examination to determine the current extent and severity of his bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record, to include outstanding pertinent treatment records.  Associate any available identified records with the claims file.    

2.  After obtaining any pertinent, outstanding records, afford the Veteran a VA audiological examination to evaluate the current nature and severity of his bilateral hearing loss.  

The examination is to encompass pure tone threshold (in decibels) and Maryland CNC testing.  In addition to objective test results, the examiner should describe the functional effects caused by the hearing disability in the report, including the effect of the Veteran's hearing loss on his occupational and daily functioning.  

3.  Then, rate the Veteran's bilateral hearing loss in the first instance.  If the benefit sought on appeal remains denied, the RO should issue the Veteran an appropriate Supplemental Statement of the Case and afford him an appropriate time to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


